ORDER

PER CURIAM.
Defendant appeals after he was convicted by a jury of the class C felony of stealing, third offense, § 570.030 and § 570.040, RSMo 1994. The court found defendant to be a prior and persistent offender and sentenced him to a prison term of twelve years. We affirm. We have reviewed the record and find the claims of error to be without merit. An opinion would have no prece-dential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for them information only, setting forth the reasons for this order pursuant to Rule 30.25(b).